SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).

                                   State v. C.H. (A-56-15) (076535)
      [NOTE: This is a companion case to State v. William R. Joe (A-62-15) (077034), also filed today.]

Argued October 13, 2016 -- Decided March 7, 2017

FERNANDEZ-VINA, J., writing for a unanimous Court.

        In this appeal, the Court considers whether a defendant who is simultaneously sentenced to consecutive
sentences on two separate indictments is entitled to the application of jail credit against both indictments.

          Defendant was charged in Warren County under separate indictments for multiple charges involving
misconduct with two minors, D.H. and D.M. Indictment 2010-10-00377 (Indictment 1) charged defendant with
certain crimes against D.H.; Indictment 2010-10-00378 (Indictment 2) charged defendant with crimes against D.M.
Defendant was arrested on November 19, 2009, and was confined until sentencing, which took place on August 22,
2012. In total, defendant spent 1007 days in pre-sentence custody.

          Defendant was tried on each indictment in separate jury trials. On March 20, 2012, a jury found defendant
guilty of one count of first-degree aggravated sexual assault and one count of third-degree endangering the welfare
of a child on Indictment 2. On May 18, 2012, another jury found defendant guilty of two counts of fourth-degree
criminal sexual contact and one count of fourth-degree endangering the welfare of a child on Indictment 1.

         Defendant was sentenced on both indictments on August 22, 2012. The court first addressed the sentencing
for Indictment 2. For the aggravated sexual assault conviction, the court sentenced defendant to ten years’
imprisonment subject to an 85 percent parole ineligibility period. For the endangering the welfare of a child
conviction, the court sentenced defendant to a concurrent term of three years’ imprisonment. The court applied
1007 days of jail credit to the sentences imposed under Indictment 2. The jail credits applied to the terms of
imprisonment and to defendant’s parole ineligibility period.

          On Indictment 1, the court sentenced defendant to twelve months’ imprisonment on each of the two
criminal sexual contact convictions and four years’ imprisonment for the endangering the welfare of a child
conviction. The court ordered each of the three sentences to run concurrently with each other, but consecutively to
the sentences imposed under Indictment 2. Over defense counsel’s objection, the court held that the 1007 days of
jail credit would apply only to the Indictment 2 sentences.

          Defendant appealed, asserting that he was entitled to 2014 jail credits pursuant to State v. Hernandez, 208
N.J. 24 (2011). The Appellate Division affirmed defendant’s convictions but remanded for resentencing.
Specifically, the appellate panel directed the lower court to apply 1007 days of jail credit to the sentences for both
Indictment 1 and Indictment 2. The panel highlighted the statement in Hernandez that “defendants are entitled to
precisely what [Rule 3:21-8] provides: credits against all sentences ‘for any time served in custody in jail or in a
state hospital between arrest and the imposition of sentence’ on each case.” 208 N.J. at 28 (quoting R. 3:21-8). The
panel concluded that the proper application of Rule 3:21-8 and Hernandez demanded the imposition of 1007 days of
jail credit against the sentences imposed in connection with each indictment.

         The Court granted the State’s petition for certification as to the jail-credit issue and denied defendant’s
cross-petition, which challenged his convictions. 224 N.J. 281 (2016).

HELD: Defendant’s sentences should be viewed together and jail credit applied to the front end of the aggregate
imprisonment term for both indictments. To the extent that State v. Hernandez, 208 N.J. 24 (2011), has been read
differently with respect to consecutive sentences, Hernandez is modified as follows: double credit should not be
awarded where a defendant is sentenced to consecutive sentences under separate indictments and receives the optimal
benefits of jail credit for time spent in pre-sentence custody. Instead, the sentencing court should treat the sentences as
a unified proceeding and maximize the benefits to the defendant by applying jail credit to the front end of the
imprisonment term.

1. Rule 3:21-8 states that “[t]he defendant shall receive credit on the term of a custodial sentence for any time
served in custody in jail or in a state hospital between arrest and the imposition of sentence.” These credits for pre-
sentence custody are referred to as “jail credits.” In Hernandez, this Court held that, under Rule 3:21 8, defendants
are entitled to jail credit “against all sentences ‘for any time served in custody in jail or in a state hospital between
arrest and the imposition of sentence’ on each case.” 208 N.J. at 28 (emphasis added) (quoting R. 3:21-8).
“Therefore, as interpreted by Hernandez, Rule 3:21-8 requires that a defendant receive jail credit even though the
charges are not directly responsible for his or her incarceration.” State v. Rawls, 219 N.J. 185, 194 (2014). (pp. 8-9)

2. In Hernandez, this Court reviewed two consolidated jail credit cases. In the first case, defendant Andrea
Hernandez was sentenced in two separate proceedings for offenses committed in Passaic County and Ocean County.
She received concurrent sentences, but the trial court did not provide her with credit against her parole ineligibility
period. The Court observed that, if jail credit for her total time in pre-sentence custody applied to the Passaic
County sentence (for which Hernandez was sentenced to twenty years’ imprisonment with an 85 percent parole
ineligibility period), Hernandez would spend less time imprisoned because the parole ineligibility term would be
reduced. Recognizing the inequity of such a scenario, the Court held that “Hernandez should be entitled to jail
credit on the Passaic County sentence for the time she spent in custody between her Passaic County arrest and the
date sentence was imposed in Ocean County.” 208 N.J. at 47. In the second case, concerning defendant Derrick
Wayne Rose, the Court held that when multiple charges are brought in a single indictment, “the total amount of jail
credit reduces the aggregate custodial sentence imposed.” Id. at 47-48. The Court sought to avoid scenarios in
which jail credits “might have different consequences if the same consecutive sentences are embodied in a single
judgment than if they are embodied in separate indictments and the credits applied only to one” of the judgments.
Id. at 48. (pp. 9-12)

3. Here, defendant was arrested on November 19, 2009, and charged in two separate indictments. He remained in
custody until he was sentenced for both indictments on August 22, 2012. Altogether, defendant spent 1007 days in
pre-sentence custody. He received 1007 days of jail credit against the front end of his aggregate sentence. (p. 12)

4. Contrary to defendant’s contentions, Hernandez does not warrant the application of double jail credit in this case.
Here, unlike the situations presented in Hernandez, defendant did not suffer any adverse consequences due to the
trial court’s application of jail credit. Defendant received the optimal benefits of jail credit for the entire time he
spent in pre-sentence custody. The 1007 days of jail credit were applied to the Indictment 2 sentences, which
carried a parole ineligibility term. The jail credits reduced both defendant’s aggregate prison term and his parole
ineligibility period. Therefore, the jail credits were applied to the front end of defendant’s aggregate sentence. This
application of jail credit is equitable because it maximizes the benefits to defendant. (p. 13)

5. The Court recognizes that some language in Hernandez may have caused confusion about whether jail credits can
reduce sentences on each charge of a consecutive sentence, thereby allowing defendants to receive jail credit for
twice the amount of time spent in pre-sentence custody. To the extent that language in Hernandez suggests that a
defendant is entitled to jail credits for time simultaneously spent in custody on each charge for which he receives a
consecutive sentence, the Court makes clear that such double credit is not allowed. The appropriate course of action
is to view the separate sentences together and apply jail credit to the front end of the aggregate sentence. This
application maximizes the benefits of jail credit for defendants without awarding double time. The approach also is
consistent with the policy purposes of Hernandez. (pp. 13-16).

         The judgment of the Appellate Division is REVERSED, and the sentence imposed by Superior Court, Law
Division is REINSTATED.

       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON, SOLOMON,
and TIMPONE join in JUSTICE FERNANDEZ-VINA’s opinion.



                                                           2
                                      SUPREME COURT OF NEW JERSEY
                                        A-56 September Term 2015
                                                 076535

STATE OF NEW JERSEY,

     Plaintiff-Appellant,

         v.

C.H.,

     Defendant-Respondent.


         Argued October 13, 2016 – Decided March 7, 2017

         On certification to the Superior Court,
         Appellate Division.

         Daniel I. Bornstein, Deputy Attorney
         General, argued the cause for appellant
         (Christopher S. Porrino, Attorney General of
         New Jersey, attorney).

         Stephen P. Hunter, Assistant Deputy Public
         Defender, argued the cause for respondent
         (Joseph E. Krakora, Public Defender,
         attorney).


     JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.

     In this appeal, we consider whether a defendant who is

simultaneously sentenced to consecutive sentences on two

separate indictments is entitled to the application of jail

credit against both indictments pursuant to Rule 3:21-8.

     On October 27, 2010, a Warren County grand jury charged

defendant in two separate indictments for crimes committed



                                1
against two minors, D.H. and D.M.     Defendant spent 1007 days in

pre-sentence custody.

    Defendant was subsequently convicted for charges in both

indictments and sentenced in a consolidated hearing.     For one

indictment, defendant received a total of ten years’

imprisonment with an 85 percent parole ineligibility period.       He

was credited with 1007 days of jail credit for time spent in

confinement.    For the other indictment, defendant was sentenced

to a total of four years’ imprisonment, to be served

consecutively with the sentences on the first sentenced

indictment.    Over defense counsel’s objections, the trial court

did not apply jail credit in the second sentencing.

    The Appellate Division remanded defendant’s case for

resentencing.    The panel held that defendant was entitled to

1007 days of jail credit for the sentences on both indictments,

totaling 2014 days of jail credit.

    For the reasons set forth in this opinion, we hold that a

proper application of State v. Hernandez, 208 N.J. 24 (2011),

entitles defendant to only 1007 total days of jail credit.

Neither the disposition of Hernandez nor the overarching policy

considerations in that opinion warrant the application of double

jail credit.    Instead, defendant’s sentences should be viewed

together and jail credit applied to the front end of the

aggregate imprisonment term for both indictments.     Accordingly,

                                  2
we reverse the judgment of the Appellate Division and reinstate

the sentence of the trial court.

                                I.

    Defendant was charged in Warren County under separate

indictments for multiple charges involving misconduct with two

minors, D.H. and D.M.   Defendant was arrested on November 19,

2009, and was confined until sentencing, which took place on

August 22, 2012.   In total, defendant spent 1007 days in

pre-sentence custody.

    On October 27, 2010, a Warren County grand jury indicted

defendant separately for crimes committed against D.H. and D.M.

Indictment 2010-10-00377 (Indictment 1) charged defendant with

the following crimes against D.H.: two counts of second-degree

sexual assault, N.J.S.A. 2C:14-2(c); two counts of fourth-degree

criminal sexual contact, N.J.S.A. 2C:14-3(b); and one count of

third-degree endangering the welfare of a child, N.J.S.A. 2C:24-

4(a).

    Indictment 2010-10-00378 (Indictment 2) charged defendant

with the following crimes against D.M.: one count of

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a); two

counts of second-degree sexual assault, N.J.S.A. 2C:14-2(b); and

one count of third-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a).



                                   3
    Defendant was tried on each indictment in separate jury

trials before the same judge.     On March 20, 2012, a jury found

defendant guilty of one count of first-degree aggravated sexual

assault and one count of third-degree endangering the welfare of

a child on Indictment 2.   Defendant was found not guilty of all

other counts in Indictment 2.     On May 18, 2012, another jury

found defendant guilty of two counts of fourth-degree criminal

sexual contact and one count of fourth-degree endangering the

welfare of a child on Indictment 1.      Defendant was found not

guilty of all other counts in Indictment 1.

    Defendant was sentenced on both indictments in a

consolidated hearing held on August 22, 2012.      The court first

addressed the sentencing for Indictment 2.      For the aggravated

sexual assault conviction, the court sentenced defendant to ten

years’ imprisonment subject to an 85 percent parole

ineligibility period, pursuant to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2.     For the endangering the welfare of

a child conviction, the court sentenced defendant to three

years’ imprisonment.

    The sentencing court ordered both sentences under

Indictment 2 to run concurrently.      The court also imposed

applicable fines and penalties.     Lastly, the court applied 1007

days of jail credit to the sentences imposed under Indictment 2.



                                   4
The jail credits applied to the terms of imprisonment and to

defendant’s parole ineligibility period.

    On Indictment 1, the court sentenced defendant to twelve

months’ imprisonment on each of the two criminal sexual contact

convictions and four years’ imprisonment for the endangering the

welfare of a child conviction.   The court ordered each of the

three sentences to run concurrently with each other, but

consecutively to the sentences imposed under Indictment 2.

Again, the court applied applicable fines and penalties.

    The court then addressed the issue of jail credit for the

Indictment 1 sentences.   Defense counsel requested that

additional credits be applied to the Indictment 1 sentences

pursuant to Hernandez, supra, 208 N.J. at 24.     The State argued

that if the sentence was imposed as suggested by defense

counsel, defendant would receive 2014 days of jail credit

despite spending only 1007 days in pre-sentence custody.

    After expressing concern that a second application of jail

credit would “take away . . . the consecutive nature of the

sentence,” the court held that the 1007 days of jail credit

would apply only to the Indictment 2 sentences.    The court

explained that it was applying credits only to the Indictment 2

sentences because otherwise “the consecutive sentence wouldn’t

mean anything.”



                                 5
    Defendant appealed, asserting that he was entitled to 2014

jail credits pursuant to Hernandez.   In an unpublished per

curiam decision, the Appellate Division affirmed defendant’s

convictions but remanded for resentencing.   Specifically, the

appellate panel directed the lower court to apply 1007 days of

jail credit to the sentences for both Indictment 1 and

Indictment 2, totaling 2014 days of jail credit.

    The Appellate Division reviewed this Court’s interpretation

of Rule 3:21-8 in Hernandez, supra, and highlighted our

statement that “defendants are entitled to precisely what the

Rule provides: credits against all sentences ‘for any time

served in custody in jail or in a state hospital between arrest

and the imposition of sentence’ on each case.”     208 N.J. at 28

(quoting R. 3:21-8).   The panel concluded that the proper

application of Rule 3:21-8 and Hernandez demanded the imposition

of 1007 days of jail credit against the sentences imposed in

connection with each indictment.

    We granted the State’s petition for certification as to the

jail-credit issue and denied defendant’s cross-petition, which

challenged his convictions.   224 N.J. 281 (2016).

                                II.

    The State argues that the Appellate Division erroneously

awarded defendant twice the amount of jail credit he had

accrued.   The State asks this Court to “make clear that a

                                 6
defendant is not entitled to double jail credit when the judge

orders consecutive sentences and gives full jail credit toward

the sentence with the greater parole disqualifier or later

parole-eligibility date.”

    The State further asserts that the purpose of Hernandez --

preventing criminal defendants from suffering real-time

consequences due to the inevitable delay in resolving multiple

charges -- does not justify double jail credit in this case.

The State contends that the Appellate Division’s application of

jail credit results in a windfall for defendant because the

double jail credit “will virtually consume” the second sentence

and defendant will serve less time than if he had posted bail.

The State notes that, unlike the defendants in Hernandez,

defendant’s credits were applied to his parole ineligibility

period.

    Defendant argues that the Appellate Division properly

applied the tenets of Hernandez.      According to defendant, the

State is asking this Court to reverse Hernandez rather than

clarify existing precedent.   He maintains that the State

presents no compelling reasons for reversing well-established

precedent.   Additionally, defendant notes that the trial court

was free to consider the impact of jail credit upon the real

time he would spend incarcerated when issuing the sentences.

                                     III.

                                 7
    Rule 3:21-8 states that “[t]he defendant shall receive

credit on the term of a custodial sentence for any time served

in custody in jail or in a state hospital between arrest and the

imposition of sentence.”   These credits for pre-sentence custody

are referred to as “jail credits.”       State v. Rawls, 219 N.J.

185, 192 (2014).   “When the Rule preconditions for the

application of jail credits are satisfied, the award of such

credits is mandatory, not discretionary.”       Hernandez, supra, 208

N.J. at 37.

    “Jail credits are ‘day-for-day credits.’”        Ibid. (quoting

Buncie v. Dep’t of Corr., 382 N.J. Super. 214, 217 (App. Div.

2005), certif. denied, 186 N.J. 606 (2006)).      Jail credits apply

to the “‘front end’ of a defendant’s sentence, meaning that [the

defendant] is entitled to credit against the sentence for every

day defendant was held in custody for that offense prior to

sentencing.”   Ibid.   In practice, this application means that

“jail credits will ‘reduce a[] [parole] ineligibility term as

well as the sentence imposed.’”       Ibid. (alterations in original)

(quoting State v. Mastapeter, 290 N.J. Super. 56, 64 (App.

Div.), certif. denied, 146 N.J. 569 (1996)).

    This Court recognizes that jail credits “serve important

policy goals.”   Rawls, supra, 219 N.J. at 193.      Specifically,

jail credits further equal protection and fundamental fairness

considerations by preventing the “double punishment” of

                                  8
defendants who spend time in custody prior to sentencing.       Ibid.

(quoting Hernandez, supra, 208 N.J. at 36).     Jail credits

thereby prevent indigent defendants who cannot afford to post

bail from serving greater time in custody than wealthier

defendants.   Ibid.    In addition, jail credits discourage

prosecutors from manipulating trial dates and promote uniformity

in sentencing.   Hernandez, supra, 208 N.J. at 48-49.

    In Hernandez, supra, this Court held that, under Rule

3:21-8, defendants are entitled to jail credit “against all

sentences ‘for any time served in custody in jail or in a state

hospital between arrest and the imposition of sentence’ on each

case.”   Id. at 28 (emphasis added) (quoting R. 3:21-8).

“Therefore, as interpreted by Hernandez, Rule 3:21-8 requires

that a defendant receive jail credit even though the charges are

not directly responsible for his or her incarceration.”        Rawls,

supra, 219 N.J. at 194.

                                 IV.

    In Hernandez, this Court reviewed two consolidated jail

credit cases.    In the first case, defendant Andrea Hernandez was

arrested in connection with an armed robbery in Passaic County

on October 25, 2006.    Hernandez, supra, 208 N.J. at 28-29.        She

remained in Passaic County custody until January 22, 2007, when

she was transferred to Ocean County custody.     Id. at 29.    On

January 23, 2007, Hernandez was charged with an Ocean County

                                  9
burglary unrelated to the Passaic County charges.       Ibid.

Thereafter, she pleaded guilty to the Ocean County burglary

charge and was sentenced on August 24, 2007.       Ibid.   Hernandez

was sentenced to a three-year term of imprisonment, to be served

concurrently with any sentence she would receive in Passaic

County.   Ibid.   The trial court credited Hernandez with 213 days

of jail credit, representing the number of days she spent in

Ocean County custody between January 23 and August 23, 2007.

Ibid.

    Hernandez then pleaded guilty to the Passaic County charges

on October 4, 2007.     Id. at 30.    She was sentenced to twenty

years’ imprisonment with an 85 percent parole ineligibility

period pursuant to NERA.    Ibid.     The trial court credited

Hernandez with ninety days of jail credit, representing the time

she spent in Passaic County custody between October 25, 2006,

and January 22, 2007.    Ibid.

    Hernandez appealed, arguing that she was entitled to jail

credits for the time period between October 25, 2006, and the

Ocean County sentencing on August 24, 2007.       Id. at 31.     This

Court agreed with Hernandez.     Id. at 46-47.    We observed that,

if jail credit for her total time in pre-sentence custody

applied to the Passaic County sentence, Hernandez would spend

less time imprisoned because the parole ineligibility term would

be reduced.   Ibid.   Recognizing the inequity of such a scenario,

                                     10
we held that “Hernandez should be entitled to jail credit on the

Passaic County sentence for the time she spent in custody

between her Passaic County arrest and the date sentence was

imposed in Ocean County.”    Id. at 47.

    In the second case, defendant Derrick Wayne Rose committed

multiple offenses in Union County.       Id. at 31.    He allegedly

sold controlled dangerous substances (CDS) to undercover

officers in Plainfield on May 4, 2006, and August 14, 2006, but

was not arrested either time.    Ibid.    On January 26, 2007, Rose

was arrested in connection with a theft in Linden.        Ibid.   While

incarcerated, Rose was indicted for the CDS offenses: he was

indicted for the first CDS offense on April 26, 2007, and for

the second CDS offense on May 1, 2007.      Ibid.     Rose was then

charged for the Linden theft on May 31, 2007.         Id. at 31-32.

    Rose pleaded guilty to charges in all three indictments and

was sentenced on January 18, 2008, to two concurrent five-year

sentences with three years of parole ineligibility for both CDS

offenses, to run consecutively with a four-year sentence for the

theft offense.   Ibid.   He received one day of jail credit toward

the first CDS offense; no jail credit toward the second CDS

offense; and 357 days of jail credit toward the theft offense,

representing the time between his January 26, 2007, arrest and

his sentencing date.     Id. at 33.



                                  11
    Rose appealed, asserting that all jail credits should have

been applied toward the three-year parole bar on the two CDS

sentences.   Id. at 35.   Defense counsel pointed out that by the

time Rose served his three-year parole ineligibility period, he

would be parole eligible regardless of the 357 days of jail

credit applied to his four-year theft sentence.       Ibid.   This

Court agreed with Rose.     Id. at 47-48.   We held that in

situations where multiple charges are brought in a single

indictment, “the total amount of jail credit reduces the

aggregate custodial sentence imposed.”      Ibid.   We sought to

avoid scenarios in which jail credits “might have different

consequences if the same consecutive sentences are embodied in a

single judgment than if they are embodied in separate

indictments and the credits applied only to one” of the

judgments.   Id. at 48.   We concluded that Rose was entitled to

jail credits against all three offenses.      Ibid.

                                  V.

    Here, defendant was arrested on November 19, 2009, and

charged in two separate indictments.     He did not make bail and

remained in custody until he was sentenced for both indictments

on August 22, 2012.     Altogether, defendant spent 1007 days in

pre-sentence custody.     He received 1007 days of jail credit

against the front end of his aggregate sentence.



                                  12
    Contrary to defendant’s contentions, Hernandez does not

warrant the application of double jail credit in this case.

Here, unlike the situations presented in Hernandez, defendant

did not suffer any adverse consequences due to the trial court’s

application of jail credit.    In Hernandez, supra, neither of the

defendants received the full benefits of the time they spent in

pre-sentence custody.    Id. at 29-33.   Instead, both defendants

received jail credits that did not fully apply time spent in

pre-sentence custody to their parole ineligibility terms.       Ibid.

Those inequitable scenarios warranted the application of jail

credits to all sentences received by both defendants.

    In this matter, however, defendant received the optimal

benefits of jail credit for the entire time he spent in

pre-sentence custody.    Defendant received 1007 days of jail

credit, reflecting the full time between his arrest and

sentencing.   The 1007 days of jail credit were applied to the

Indictment 2 sentences, which carried a parole ineligibility

term.   The jail credits reduced both defendant’s aggregate

prison term and his parole ineligibility period.    Therefore, the

jail credits were applied to the front end of defendant’s

aggregate sentence.     This application of jail credit is

equitable because it maximizes the benefits to defendant.

    We understand that some language in Hernandez may have

caused confusion about whether jail credits can reduce sentences

                                  13
on each charge of a consecutive sentence, thereby allowing

defendants to receive jail credit for twice the amount of time

spent in pre-sentence custody.   Defendant Hernandez received

concurrent sentences, but the trial court did not provide her

with credit against her parole ineligibility period.      Id. at 29.

This Court required that Hernandez’s jail credit apply to her

parole ineligibility period.   Id. at 46-47.    In contrast,

defendant Rose received both consecutive and concurrent

sentences, but the trial court did not provide him with credit

against his parole ineligibility period.     Id. at 32-33.     This

Court stated that Rose was “in custody on all three matters [at

the same time] and traditionally entitled to ‘jail credits’ on

all charges thereafter.”   Id. at 48.    To the extent that

language suggests that a defendant is entitled to jail credits

for time simultaneously spent in custody on each charge for

which he receives a consecutive sentence, we now make clear that

such double credit is not allowed.      To hold otherwise would lead

to the perverse result that a defendant held in custody would be

better off than one released on bail or supervision.

    Both defendants in Hernandez were entitled to have the full

amount of time spent in pre-sentence custody applied to the

front end of their aggregate sentences.     The appropriate course

of action is to view the separate sentences together and apply

jail credit to the front end of the aggregate sentence.       This

                                 14
application maximizes the benefits of jail credit for defendants

without awarding double time.

    Moreover, the application of 1007 days of jail credit is

consistent with the policy purposes of Hernandez.     Crediting

defendant with 1007 days of jail credit does not provide

defendant with “double punishment,” nor does it disadvantage him

for not posting bail.     Id. at 36; see also Rawls, supra, 219

N.J. at 193.     Rather than disadvantage defendant, the

application of 1007 days of jail credit to the front end of his

aggregate sentence fairly credits him with the entire time spent

in pre-sentence custody.     In contrast, the award of double jail

credit would result in disparate real-time sentences for

defendants who can and cannot afford to post bail.     If

defendants who cannot post bail are awarded double jail credit

in such scenarios, their real-time sentences will be reduced for

time they did not actually spend in pre-sentence custody.      Our

holding in Hernandez, supra, sought to ensure uniformity in

sentencing and does not call for such irregular results.      208

N.J. at 48-49.

    In Hernandez, supra, we also cautioned against a system in

which defendants endure different consequences for sentences

imposed on one indictment or on multiple indictments.       Id. at

47-48.   Noting that such a system would be ripe for manipulation

by prosecutors, we concluded that “[t]he issue of credits simply

                                  15
cannot turn on such happenstance.”    Id. at 48.   Under the

application of jail credit urged by defendant, such happenstance

would dictate the real-time sentences defendants receive.      For

example, if defendant was charged and sentenced to consecutive

prison terms under a single indictment, he would be entitled to

only 1007 days of jail credit for his time in pre-sentence

custody.   But, because defendant was sentenced under two

separate indictments, he would be entitled to 2014 days of jail

credit despite spending the same amount of time in custody.

Such a system defies uniformity and leaves too great of

variation to happenstance.

    In sum, Hernandez is modified as follows: double credit

should not be awarded where a defendant is sentenced to

consecutive sentences under separate indictments and receives

the optimal benefits of jail credit for time spent in pre-

sentence custody.   To the extent that Hernandez has been read

differently with respect to consecutive sentences we do not

follow that approach.   Instead, the sentencing court should

treat the sentences as a unified proceeding and maximize the

benefits to the defendant by applying jail credit to the front

end of the imprisonment term.   We caution that this holding in

no way alters the applicability of gap-time credits should

sentences be imposed on different dates.

                                VI.

                                16
    The judgment of the Appellate Division is reversed and the

sentence imposed by the trial court is reinstated.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, SOLOMON, and TIMPONE join in JUSTICE FERNANDEZ-VINA’s
opinion.




                               17